




Exhibit 10.1
        
INCREASED COMMITMENT AGREEMENT
FOR
LOAN AGREEMENT


October 31, 2011




Reference is made to the Loan and Security Agreement, dated as of April 28, 2011
(as amended, supplemented or otherwise modified from time to time, the “Loan
Agreement”), among AK Steel Corporation (the “Borrower”), the financial
institutions party thereto from time to time (“Lenders”) and Bank of America,
N.A., as the Agent for the Lenders (in such capacity, the “Agent”). Unless
otherwise defined herein, capitalized terms defined in the Loan Agreement and
used herein shall have the meanings given to them in the Loan Agreement.
The Lender identified on the signature page hereto as the Increasing Lender (the
“Increasing Lender”) agrees as follows:
1.Increased Commitment. Subject to the terms and conditions of the Loan
Agreement, the Increasing Lender hereby irrevocably agrees to lend to Borrower
an aggregate amount that, when taken together with its existing Revolver
Commitment under the Loan Agreement, will be equal to the Revolver Commitment
described on Schedule I [or Schedule II or III] hereto opposite such Increasing
Lender's name (the “Increased Commitment”) and to assume as of the Effective
Date (as defined below) the rights and obligations of a Lender under the Loan
Agreement to the extent of its Increased Commitment.


2.Representations and Warranties. The Increasing Lender (a) represents and
warrants that this Increased Commitment Agreement is a legal, valid and binding
agreement of Increasing Lender, enforceable in accordance with its terms; (b)
confirms that it possesses a copy of the Loan Agreement, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Increased Commitment Agreement; and (c)
agrees that it will, independently and without reliance upon Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Agreement, the Loan Documents or any other instrument or
document furnished pursuant hereto or thereto.


3.Effective Date; Closing Fee. Following the execution of this Increased
Commitment Agreement by the Increasing Lender and the Borrower, it will be
delivered to the Agent for acceptance by it and recording by the Agent pursuant
to the Loan Agreement, whereupon the effective date (the “Effective Date”) of
this Increased Commitment Agreement shall be deemed to have occurred. Subject to
the occurrence of the Effective Date and the concurrent funding of such
Increasing Lender's incremental Revolver Commitment, Borrower hereby severally
agrees to pay to Agent for the benefit of the Increasing Lender its ratable
share of a closing fee equal to [__]%1 of the Increased Commitment of the
Increasing Lender.


4.Binding Obligations. From and after the Effective Date, the Increasing Lender
shall be deemed to have the rights and obligations of a Lender to the extent of
its Increased Commitment under the Loan Agreement and the other Loan Documents
and shall be bound by the provisions thereof.
________________________________


1 See Schedule I, II and III for applicable percentages for the respective
Lenders.




--------------------------------------------------------------------------------






5.Amendments and Waivers. No amendment, modification, termination, or waiver of
any provision of this Increased Commitment Agreement will be effective without
the written concurrence of Agent, Borrower and Increasing Lender.


6.Severability. Whenever possible, each provision of this Increased Commitment
Agreement will be interpreted in such manner as to be effective and valid under
applicable law. In the event any provision of this Increased Commitment
Agreement is or is held to be invalid, illegal, or unenforceable under
applicable law, such provision will be ineffective only to the extent of such
invalidity, illegality, or unenforceability, without invalidating the remainder
of such provision or the remaining provisions of the this Increased Commitment
Agreement. In addition, in the event any provision of or obligation under this
Increased Commitment Agreement is or is held to be invalid, illegal, or
unenforceable in any jurisdiction, the validity, legality, and enforceability of
the remaining provisions or obligations in any other jurisdictions will not in
any way be affected or impaired thereby.


7.Section Titles. Section titles in this Increased Commitment Agreement are
included for convenience of reference only, do not constitute a part of this
Increased Commitment Agreement for any other purpose, and have no substantive
effect.


8.Successors and Assigns. This Increased Commitment Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.


9.Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO FEDERAL LAWS
RELATING TO NATIONAL BANKS).


10.Counterparts. This Increased Commitment Agreement and any amendments,
waivers, consents, or supplements may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which, when so
executed and delivered, will be deemed an original and all of which shall
together constitute one and the same instrument.


[Signature Page Follows]




















2




--------------------------------------------------------------------------------












IN WITNESS WHEREOF, the parties hereto have caused this Increased Commitment
Agreement to be executed as of the date first above written by their respective
duly authorized officers.




INCREASING LENDER:
 
 
 
 
 
By:
 
Title:
 







Accepted:
Acknowledged and Agreed:
BANK OF AMERICA, N.A.,
as Agent
AK STEEL CORPORATION,
as Borrower
 
 
 
 
By:
 
By:
 
Title:
 
Title:
 







--------------------------------------------------------------------------------








Schedule I
to Increased Commitment Agreement for
Loan Agreement


Effective Date: October 31, 2011
Increasing Lender
Revolver Commitment
Pro Rata Share
Bank of America Merrill Lynch
$220,000,000
20%
Wells Fargo Capital Finance, LLC
$172,250,000
16%
J.P. Morgan Securities Inc.
$172,250,000
16%
Deutsche Bank
$85,000,000
8%
Citibank, N.A.
$82,500,000
8%



Closing fee pursuant to Section 3 of the Increased Commitment Agreement: 0.625%




--------------------------------------------------------------------------------








Schedule II
to Increased Commitment Agreement for
Loan Agreement


Effective Date: October 31, 2011
Increasing Lender
Revolver Commitment
Pro Rata Share
PNC Bank, N.A.
$75,000,000
7%
Fifth Third Bank
$66,000,000
6%



Closing fee pursuant to Section 3 of the Increased Commitment Agreement: 0.50%






--------------------------------------------------------------------------------






Schedule III
to Increased Commitment Agreement for
Loan Agreement


Effective Date: October 31, 2011
Increasing Lender
Revolver Commitment
Pro Rata Share
Credit Suisse AG
$38,500,000
4%
Morgan Stanley Bank, N.A.
$38,500,000
4%
Goldman Sachs Bank USA
$27,500,000
3%
UBS Loan Finance LLC
$27,500,000
3%



Closing fee pursuant to Section 3 of the Increased Commitment Agreement: 0.375%






